          Case 1:19-cv-01573-TJK Document 22 Filed 03/24/20 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                   Case No.: 19-cv-1573-TJK



DR. JEROME CORSI et al,

                                      Plaintiffs,
v.


MICHAEL CAPUTO et al,

                                      Defendants.



DEFENDANT MICHAEL CAPUTO'S RESPONSE TO THE ORDER TO SHOW CAUSE

       Michael Caputo does not consent to a transfer of this case to the Southern District of New

York. This matter has been pending in the U.S. District Court, District of Columbia since May

29, 2019. See Dkt. 1. As this Court recognized, “venue is proper [in the District of Columbia]

pursuant to 28 U.S.C. §1441(a). See Murcia v. A Capital Elec. Contractors, Inc. 270 F. Supp. 3d

39, 43 (D.D.C. 2017).” Accordingly, Mr. Caputo respectfully requests that this Court decide his

present Motion to Dismiss for Lack of Personal Jurisdiction and Failure to State a Claim (Dkt. 5),

filed June 6, 2019, and dismiss on the grounds articulated therein. A transfer to a different venue

will unnecessarily prolong this action and result in further costs for Mr. Caputo.

       In the alternative, Mr. Caputo respectfully requests that the Court transfer this case to the

Western District of New York. As this Court is aware, “a district court may transfer any civil

action to any other district … to which all parties have consented” pursuant to 28 U.S.C. §1404(a).

In his response to the order to show cause, Plaintiff stated that he “has no objection to this case

being transferred to the Western District of New York …” Dkt. 21 at 1. Indeed, a transfer to the
          Case 1:19-cv-01573-TJK Document 22 Filed 03/24/20 Page 2 of 3



Western District of New York would ease Mr. Caputo’s financial hardship. See

Costello v. Home Depot U.S.A., Inc., 888 F. Supp. 2d 258, 269 (D. Conn. 2012) (“Courts may

consider the relative financial hardship to litigants in prosecuting or defending an action in a

particular forum.”); see also J. & B. & S. Rest. Corp. v. Henry's Drive-In, Inc., 353 F. Supp. 389,

394 (W.D.N.Y. 1973) (In determining whether a transfer would be “[f]or the convenience of

parties [and] in the interest of justice,” courts look to a variety of criteria [including] … the parties'

relative financial ability to undertake trial in any particular forum.”).



Dated: March 24, 2020
       Buffalo, New York


                                                         /s/ Scott S. Allen Jr.
                                                         Scott S. Allen, Jr.
                                                         Lippes Mathias Wexler Friedman LLP
                                                         Attorneys for Michael Caputo
                                                         50 Fountain Plaza, Suite 170
                                                         Buffalo, New York 14202
                                                         sallen@lippes.com
                                                         (716) 853-5100
         Case 1:19-cv-01573-TJK Document 22 Filed 03/24/20 Page 3 of 3



                                CERTIFICATE OF SERVICE

I hereby certify that on March 24, 2020, I electronically filed the foregoing with the Clerk of Court
using CM/ECF. I also certify that the foregoing document is being served on this day on all
counsel of record or pro se parties identified on the attached service list in the manner specified,
either via transmission of Notices of Electronic Filing generated by CM/ECF or in some other
authorized manner for those counsel or parties who are not authorized to receive electronically
Notice of Electronic filing.

                                                      Respectfully submitted,

                                                      /s/ Scott S. Allen Jr.
                                                      Scott S. Allen, Jr.
                                                      Lippes Mathias Wexler Friedman LLP
                                                      Attorneys for Michael Caputo
                                                      50 Fountain Plaza, Suite 170
                                                      Buffalo, New York 14202
                                                      sallen@lippes.com
                                                      (716) 853-5100
